THE UNITED STATES D}STRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
UNITED STATES OF AMER]CA PLAlN'l`IFF
v. CRIMINAL NO. 2:19-cr-9-KS-MTP
HOWARD RANDALL THOMLEY DEFENDANT

AGREED PRF.LIMENARY OR_I_J_E_R OF FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the Defendant,

HOWARI) RANDALL 'I`HOMLEY (hereinafter the “Defendant"), by and with the consenth

his attomey, and the UNITED STATES ()F AMERICA (hereinaiter the “Govemment”), agree

that the following findings are correct, and further agrees with the adjudications made herein.

Accordingly, the Court finds as follows:

1. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Govemment his interests in and to the hereinafter described property, having been
apprised of such by his attorney and by this Couxt; and he has freely and voluntarily, with
knowledge of the eonsequences, entered into a Plea Agreement and Plea Supplernent

with the Govemment to forfeit such property

 

2. The Det`endant agrees. the following assets (hereinai`ter the “Suhject Property”):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criminal ldentilier from Asset Deseription
Forfciture parallel Civil
Identiiier Case Unlted
,S'tates v. Real
Proper¢y Locared
or 19 Crau¢ Parlr,
2:18-cv-00165-K
S-MTP
A] A-019 $67,257.24 seized from The First account number
15001365, an account in the name of Total Carc Marketing.
I.LC.
A2 A-Ol? $1,567.980.07 seized from Citizens National Bank account
number 101773786, an account in the name of Advantage
Pharmacy, LLC.
A3 A~(}So $504,951.72 seized from Priority One Bank (Priority)
account number 282814, an account in the name of
Advantage Medical lnt`usion, I.LC, doing business as AMI
Rx.
A4 A-027 $3_.465.86 seized from Magnolia account number 8601395.
an account in the name of Advantage Marketing
Professionals, LI.C.
A5 A-048 $59.935.47 seized from The First account number
15002538, an account in the name of Bone Forcst, LLC.
A6 A-003 $672.304.62 seized from The First account number
15002660, an account in the name lPMSl Holdings. LLC,
Series B.
A7 A-020 $513,692.49 seized from The First account number
5032685, an account in thc name of United Business
Ventures LLC.
A8 A-02l $570,3]4.01 seized from The First account number
15001605, an account in the name of 'I`homley Properties,
LLC.
A9 " " A.oss $1,317,217.30 seized from NY tire m account number
N-29-03529'7, an account in the name of IPMSI Holdings
LLC, Series B.
AlO A-036 $12.05 Seized from NY Life IA 1436-001512-1, an account
in the name ofIPMSI Holdings, LLC, Series B.
All A-039 $.16 seized from NY Life IA L36-002525, an account in the
name of Hope Thomlcy Holdings, l.LC.
A12 A-040 $.16 seized from NY Lif`c IA L36-002526, an account in the
name of Howard 'l`homley Holdings, LLC.
Al3 A-044 $29`392.02 seized from The First account number 3107760,
_” an account in the name of Hope Evan_g_eline 'l`homley.
Al4 A~047 $5,528.88 seized from The First account number l5001316.

 

2 %/
if

 

 

an account in the name of Thomley Christmas Tree Farm,m
LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Al 5 A`-O¢`t`s "'t§§}`§§§l&`i ` "sé'i`zedw fme `_TH=,_`E£~§{" ` account number
4 mm _ 15002538, an account in the name of Bone Forest, LLC.
A16 VA-O_§ilmr $55,256.3] seized from NY_ I:i_fe IP number 63814930.- __
Al7 it!t-_t_)_6_2f_",l $83,056.18 seized from NY Life IP number 63814927.
Al 8 A»063 $216,633.64 seized from NY Lit`e IA L36-00}513, an
account in the name of lPMSl l-loldings, LLC, Series B.
Al9 A-064 $253,495.66 seized from NY Life IA L36-001514, an
T… _ v w account in the name of IPMSI Holdings, LLC, Series B. o
A20 A~065 $347,9'75.52 seized from NY Life IA L36-00]515, an
account in the name of IPMSI Holdings, LLC, Series B.
AZl A-066 $548,136.28 seized from NY Life IA L36-001516, an
account in the name oflPMSI Holdings, LLC, Series B.
A22 A-067 $129,933.]7 seized from NY Life IA L36-001517, an
account in the name ofIPMSI Holdings, LLC, Series B.
A23 A-068 $504,585.94 seized from NY Life IA L36-0015]8, an
V_M__________ _ _ account in the name of IPMSI Holdings. LLC, Series B. _
A24 A-079 $907,565.26 seized from NY Life IA L36-002522, an
account in the name of Hope Thomley Holdings, LLC.
A25 A-OSO $905,791.27 seized from NY Life IA L36-002523, an
account in the name of Hope 'l`homley Holdings, LLC.
A26 A-OS} $521,925.05 seized from NY Life IA L36-002524, an
account in the name of Hope Thomley Holdings, LLC.
A27 A-082 $701,345.58 seized from NY Lii`e IA L36-002521, an
_ … o r_ account in the name of Hopc Thomley Holdings. LLC.
A28 A-083 $701,673.89 seized from NY Lii`e IA L36-002527, an
account in the name of Howard Thomley Holdings, LLC.
A29 A-084 $907,748.22 seized from NY Lit`e lA L36-002528, an
n mri account in the name of Howard Thomley Holdings, LLC.
A30 A-085 $905,851.68 seized from NY Life IA L36-002529, an
account in the name oi` Howard Thomiey Holdings, LLC.
A3l A-086 $522,022.68 seized from NY Life lA L36-002530, an
account in the name of Howard Thomley I-loldings, LLC.
A32 A-097 $547,683.93 seized from Brinker 676209499, an account in
the name of UBV, LLC Retirement Plan.
A33 A-098 $796,876.48 seized from Brinker 676209431, an account in
the name of UBV. LLC Retirement Plan.
A34 A-O3I $64,745.86 seized from WFB account number 1763836960,
an account in the name of lntellectual Property Management
Services (IPMSI], LLC.
A35 A~032 $415,717.75 seized from lst Source account number
X6883, an account in the name of Intellectual Propcrty
… rim Management Services, LLC.
A36 A-OSl $9,809.40 seized from The First account number 1500l795,

an account in the name of Solas Marketing, LLC.

 

 

 

Bl

B-018

2015 Mercedes Benz GS$O, VlN I)YCYC3HFXFX233494,
Tag MS 466$6, with all attachments thereon, registered to
Hope E. Thomley or Randy Thomley.

 

B2

B-019

2014 Porsche Panamera, VIN WPOAA2A72EL010995, Tag
MS 72185, with all attachments thereon, registered to Hope
E. Thornley or Randy 'I`bomley.

 

B3

B»GZO

2013 Ford F-150 Crew Cab, VIN 1FTFW1R60DFC$4655,
Tag MS RAPTR32, with all attachments therecn, registered
to United Business Ventures, LLC.

 

 

Cl

 

Parcel 164-20-042.000 (Hwy. 44), Parcei 165-21-020.000
(Foster Rd.), Parcel 165-22-007.000{]1) Hatten Rd.), Parcel
165-22-023.000 (Foster Rd.), and Parcel 168-28-001.000
(Foster Rd.), Lamar County, MS, titled to Bone Forest LLC.

 

 

Legally described as:

20 acrcs, more or less, being in the West Vz of the NE 'A of
the NW *A of Section 22, Township 5 North, Range 16
West, Lamar County, Mississippi;

AND ALSO Beginning ata pine knot grader blade and x-tie
fence comer found on the SE corner of the NW % of the
SW 'A of Section 22, Township 5 North, Range 16 West,
Lamar County, Mississippi; thence North 00°03’47” West a
distance of 1318.96 feet to an iron pin and fence corner;
thence North 89"14’48” East a distance of 1322.71 feet to a
pine knot; thence South 00°31’29” East a distance of
1339.83 feet to a x-tie fence corner; thence North 89°51’1 ]”
West a distance of 1333.42 feet back to the Point of
Beginning; containing 40.53 acres, more or less, and being
in the NW ‘A of the SW 54 of Section 22, Township 5 North,
Range 16 West, Lamar County, Mississippi;

AND ALSO Beginning at a pine knot grader blade and x-tie
fence corner found on the SE corner of the NW ‘/4 of the
SW 'A of Section 22, Township 5 North, Range 16 West,
Larnar County, Mississippi, said point being the Point of
Beginning; thence South 00°06’35” West a distance of
1323.44 feet to a pine knot and grader blade; thence South
00°32‘30" Bast a distance of 1313.73 feet to an iron pin;
thence South 89°52’45” West a distance of 1300.00 feet to a
pine knot and grader blade; thence North 00°32’49” West a
distance of 1319.42 feet; thence South 89°36’58” West a
distance of 1309.55 feet to an iron pin; thence North
00°12’29” East a distance of 1313.39 feet to an iron pin and
t-post; thence South 89°22‘]0" West a distance of 1304.76
feet to a t»post; thence North 00°03‘i2” Wcst a distance of

 

4 if

 

 

 

 

 

 

i302.47 feet to a found pine knot; thence North 89°16’2?”
West a distance of 1962.?7 feet to an iron pin; thence North
00°11’04" East a distance of 1330.31 feet to an iron pin;
thence North 89°23’5¥” East a distance of 3216.25 feet to a
x-tie fence corner; thence South 01°01’49" East a distance
of 2014.89 feet to an iron pin; thence North 89°28’13” East
a distance of 1297.83 feet to an iron pin; thence North
00°32’49” West a distance of 659.80 feet to a nail in the
center of Foster Road and the point of curve of a
non-tangent curve to the left, of which the radius point lies
North 86°28’08” East a radial distance of 458.08 feet;
thence along the center of said road South along the arc
having a chord direction of South 15°57‘59” East a chord
distance of 197.29 feet, through a central angle of 24°52’ 1 5”
a distance of 198.84 feet; thence continuing along said road
South 28°24’06” E.ast a distance of 989.43 feet to the point
of curve of a non-tangent curve to the left, of which the
radius point lies Nortil 60°00‘04” East a radial distance of
86?.12 feet; thence continuing along said road SE along the
arc having a chord direction of South 41°29’45” East a
chord distance of 345.66 feet, through a central angie of
22°59’37", a distance of 347.99 feet to a railroad spike;
thence leaving said road run Notth 89°57‘03” East a
distance of 573.99 feet back to the Point of Beginning;
containing 287.01 acres, more or less, and located in the NE
% of the NE '/4 of Section 28; the SB 'A and the NE 'A of the
SW ‘A and the South ‘/z of the NW ‘A of Section 2l; and the
East '/a of SE % of the NE '/4 of Section 20; all in Township
5 North, Range 16 West, Lamar County, Mississippi;
together with all improvements thereon and appurtenances
thereunto belonging

 

 

 

 

 

 

C-014 13 Cross Key Big Bay Lake (Lct 3), 29 Cross Key Big Bay
Lake (Lot 7), and 33 Cross Key Big Bay Lake (Lot 8),
Lamar County, Mississippi, all three parcels titled to
Thomley l’ropcrlies, LLC.

Legally described as:

 

LOTS 3, 7 and 8 OF BIG BAYLAKE COMMUNITY,
NEIGHBORHOOD CROSS KEY, A SUBD]VISION OF
LAIVIAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
PLAT THEREOF ON FILE AND OI" RECORD IN THE
OFFICB OF THE CHANCERY CLERK OF LAMAR
COUNTY, MiSSISSIPPI.

LESS AND EXCEPT the following, all of which are hereby
reserved unto Grantor, its successors and assigns:

(i) any and all oil, gas and!or other minerals owned by
Grantor lying in, on or under the real property conveyed by
this Wananty Deed (the “Lot Conveyed”); and

(ii) any and all rights,, including without limitation voting
rights, owned or held by Grantor to amend, change or
terminate the Land Partners Restrictions (as defined in the
Declaration (as herein delined)).

ALSO LESS AND EXCEP'I` the following, all of which are
hereby excluded from this conveyance md the warranties
hereof:

The real property and all rights described and/cr conveyed
itl the Warranty Deed from Grantor to Big Bay Lake
Holdings, LLC, a Mississippi limited liability company,
which is of record in the office of the Chancery Clerk of
Larnar County, Mississippi (the “Off\ce”) at Land Deed
Book 20-K, at Page 508 andfor in the Corrective Warranty
Deed from Grantor to said Big Bay Lake Holdings, LLC
which is of record in the Office at Land Deed Book 20-L at
Page I 05, provided, hcwever, that this exception is not
intended to exclude any easements or other rights provided
for under and pursuant to the Lakc Agreement (as defined in
the Declaration (as herein detined)), but only to the extent
provided for therein and subject to all of the terms thereof,
provided further however, that Grantor makes no
representations or warranties with respect to such Lake

 

 

 

Agreement.
6 §

 

 

C3

C-Ol$

Lot 3 of Pier Point, Big Bay Lake, Larnar County, MS,
further described in Exhibit #l, titled to Thomley
Properties. LLC.

 

Legally described as:

LOT 3, OF BlG BAY LAKE COMMUNI'I`Y,
NEIGHBORHOOD PIER POINT, A SUBDIVlSION OF
LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
PLAT THEREOF ON FlLE AND OF RECORD IN THE
OFFICE OF THE CHANCERY CLERK OF LAMAR
COUNTY, MISSISSIPPI.

 

C4

C-{lié

Lot 8 of Fisher Point Big Bay Lake, Lamar County, MS,
further described in Exhibit #l, titled to Thomley
Properties, LLC.

 

chally described as:

LOT 8, OF BIG BAY LAKE COMMUNITY,
NEIGHBORHOOD FISHER POINT, A SUBDIVISION
OF LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP
OR PLA'I` THEREOF ON FILE AND OF RECORD IN
THE OFFICE OF THE CHANCERY CLERK OF LAMAR
COUNTY, MISS}SSIPPI.

 

 

CS

 

C-017

Lot 5 Lurc Line Big Bay Lake, Lot 16 Lure Line Big Bay
Lake, and Lot 42 Lure Line Big Bay Lake, Larnar County,
MS, timber described in Exhibit #1, titled to Thomley
Properties LLC.

 

 

Legally described as:

LOTS 5, 16 and 42 OF BIG BAY LAKE COMMUNITY,
NEIGHBORHOOD LURE LINE, A SUBDIVISION OF
LAMAR COU'NTY, MISSISSIPPL AS PER THE MAP OR
PLAT THEREOF ON FILE. AND OI" RECORD IN THE
OFFICE OF THE CHANCERY CLERK OF LAMAR.
COUNTY, MISS[SSIPPI. LESS AND EXCEPT the
following, all of which are hereby reserved unto Grantor, its
successors and assigns:

(i) any and all oii, gas and}or other minerals owned by
Grantor lying in, on or under the real property conveyed by
this Wananty Deed (the “Lot Conveyed"); and

(ii) any and all rights, including without limitation voting
rights, owned or held by Grantor to amend, change or
terminate the Land Panners Restrictions (as defined in the
Declaration (as herein deflned)).

 

 

 

 

ALSO LESS AND EXCEPT the following, all of which are
hereby excluded from this conveyance and the warranties
hereof;

The real property and all rights described and/or conveyed
in the Warranty Deed from Grantor to Big Bay Lake
Hoidiiigs, LLC, a Mississippi limited liability company,
which is of record in the office of the Chancery Clerk of
Larnar County, Mississippi (the “Off'ice”) at Land Deed
Book 20-K, at Page 508 and/or in the Corrective Warranty
Deed from Grantor to said Big Bay Lake Holdings, LLC
which is of record in the Office at Land Deed Book 20-L at
Page 105, provided, however, that this exception is not
intended to exclude any easements or other rights provided
for under and pursuant to the Lake Agi'eement (as defined in
the Declaration (as herein defined}l, but only to the extent
provided for therein and subject to all of the terms ti‘iereof,
provided further, however, that Grantor makes no
representations or warranties with respect to such Lake
Agreement

 

 

C6

 

C-036

23 Deer Valley Dr. I~lattiesbnrg, Lamar County, MS, titled
to Howard Randy Thomley and Hope E. Thomley.

 

 

Legaily described as:

Real property located at 23 Deer Valley Drive, Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parcel No. 055K-22-109.000

Lot 48 Le Papillon, Piiase lII, Laniar County, Mississippi,
as per the map or plat thereof on file in the office of the
Chancery Clerk of Lamar County, Mississippi, in Plat Book
3, page 262, Slide 326, together with all improvements
thereon and appurtenances thereunto belonging

Indexing Instructions: Lot 48, Le Papillon, Phase III.
Laznar County, Mississippi. Plat Book 3, page 262, Slide
326.

 

 

 

 

C7

C»037

50 I-Iegwood I)r., Hattiesbiirg, I,amar County, MS, titled to
Thornley’s Christmas Tree F arm LLC.

 

Legally described as:

Real property located at 50 Hegwood Road, Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parccl No. 055Q-22-002.000

The N ‘/Zi of the NW '/4 of the SW % of Section 22,
Township 4 North, Range 14 West of Lamar County,
Mississippi; together with all improvements thereon and
appurtenances thereunto belonging

 

C8

C-038

197 Canebrake Blvd., Hattiesburg, Lamar County, MS,
titled to Thomley Propeities, LLC.

 

Legally described as:

Real property located at 197 W Canebi'ake Blvd.,
Hattiesburg, Lamar County, Mississippi, more particularly
described as:

Parcel No. 101Q-lZ-006.000

Lot 15, Canebrakc, Brake S, a Subdivision of the County of
Lamar, State of Mississippi, as per the map or plat thereof
on file and of record in the office of the Chancery Clerk of
Larnar County, Mississippi, at Plat Book 2, Page 28, Slide
A-95.

 

 

C9

 

C-039

56 98 Place Blvd., Hattiesburg, Lamar County, MS, titled to
'I`homley Properties LLC.

 

 

Legally described as:

Reai property located at 56 98 Place Blvd., Hattiesburg,
Lamar County, Mississippi, more particularly described as:

Parcel No. 052N-09~002.000

Commence at an iron pipe at the Northeast corner of the
Northwest ‘/4 of the Southwest '/4 of Section 9, Township 4
North, Range 14 West, Lamar County, Mississippi and run
South 00 degrees 00 minutes 39 seconds East for 1,142.16
feet to a ‘/&” rebar and the Point of Beginning. From the
Point of Beginning continue South 00 degrees 00 minutes
39 seconds East for 68.00 feet to a ‘/z” rebar; thence run
South 89 degrees 38 minutes 54 seconds West for 203.61
feet to a '/z” rebar on the East right of way line of 98 Place

 

 

\

 

 

Blvd. (Paved Public Road); thence run on and along said
right-of-way line North 00 degrees 01 minutes 20 seconds
West for 68.00 feet to a '/z” rebar; thence leaving said
right-of-way line run North 89 degrees 38 minutes 54
seconds East for 203.63 feet back to the Point of Beginning.
Said parcel of iand is part oi` the Nonhwest '/4 of the
Southwest ‘A of Section 9, Township 4 North, Range 14
West, Lamar County, Mississippi and contains 0.32 acres
more or less; together with ali improvements thereon and
appurtenances thereunto belonging

 

Cl()

C-O40

775 Gu]f Shcre Dr. #36, Destin, Okaloosa County, FL,
titled to Howard, and Hope Thomiey.

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 36,
Des.tin, Okaloosa County, Florida, more particularly
described as:

Parcel No. 00-23'~22~2133-0000-0360

That certain Condorninium parcel known as Building No.
36, Sandpiper Cove, Phase X, a Condominium, according to
the Declaration of Condominium thereof, as recorded in
Ofliciai Records Book l 110, Page 797, amended in Official
Records Book 1245, Page 788, Oflicial Records Book 1245,
Pagc 796, Official Records Book 1468, Page 1705 and
OFlicial Records Book 1468, Pagc 1710, of the Public
Records of Okaloosa County, Florida, together with an
undivided interest in the common elements appurtenant
thereto, subject to and in accordance with the covenants,
conditions, restrictions, terms and other provisions of said
Declaration.

 

 

Cll

 

C-041

775 Gulf Shcre Dr. #9136, Destin, Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

 

Legaliy described as:

Real property located at 775 Gulf Shore Drive, Bldg. 6,
Unit #9136, Destin, Okaloosa County, Florida, more
particularly described as:

Parcel No. 00-2$-22-214]\/[-0006-9136

That certain condominium parcel composed of BUlLDING
6, UNIT NO. 9136, and the undivided share in the common
elements appurtenant thereto, in accordance with and
subject to the covenants. restrictions terms and other

 

10

 

 

 

provisions of the Declaration of Condominium of Sandpiper
Cove Phase XXV, with the schedules annexed thereto, as
recorded in Official Records Book 2018, Page 1726-1818,
inclusivc, of the Public Records of Okaloosa County,
Florida.

 

C12

C-042

775 Gulf Shore Dr. #2154, Destin, Ol<aloosa County, FL,
titled to Thomley Propcrties, LLC.

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 158,
Unit #2154, Destin, Okaloosa County, Florida, more
particularly described as:

Parcel No. 00-23-22-2131(-0158-2154

Family Unit No. 2154, Building 158, Sandpiper Cove Phase
ll, as per the Declaration cf Condominium thereof, recorded
in Ofticial Records Book 734, Page 143, together with any
amendments thereto, of the Public Records of Okaloosa
County, Florida

 

 

Cl3

 

C-[)43

775 Gulf Shore Dr. #2085, Destin, 0kaloosa County, FL,
titled to Thomley Properties, LLC.

 

 

Legally described as:

Real property located at 775 Gulf Shore Drive, Bldg. 35,
Unit #2085, Destin_. Okaloosa County, Florida, more
particularly described as:

Parcel No. 00~28-22-2131.»0035-2085

Family Unit No. 2085, Building 35, Sandpiper Cove, Phase
lll, as per the Declaration of Condominiurn thereof,
recorded in Official Records Book 762, Page 169, and
amended in Ofticial Records Book 842, Page 35, Official
Records Book 1245, Page 788, OHicial Records Book 1245,
page 796 and Ofliciai Record Book 1360, Page 283,
together with any amendments thereto, of the Public
Records of Okaloosa County, Florida.

 

 

ll

..._...m...., …-

 

 

Cl4

c-044

775 Gulf Shore Dr. #9104, Destin, 'Okaloosa County, FL,
titled to Thomley Properties, LLC.

 

Lega]ly described as:

Real property located at 775 Gulf Shore Drive, Bldg. 9,
Unit #9104, Destin, Okaloosa County, Florida, more
particularly described as:

Parcel No. 00-2$-22~214M-0009-9104

That certain Condominium Parcel composed of Unit No.
9104, and the undivided share in the common elements
appurtenant thereto in accordance with and subject to the
covenants, conditions, restrictions, terms and other
provisions of the Declaration of Condominium of
SANDPIPER COVE, PHASE XXV, with the Schedules
annexed thereto, as recorded in Official Records Book
2018, Page 1726, of the Public Records of Okaloosa
County, Florida.

 

 

Cl$

C-046

 

 

47 Copper Creek, Hattiesburg, Lamar County, MS, titled to
B.B.

Legany described asi

Real Property located at 47 Copper Creek, Hattiesburg,
Larnar County, Mississippi, more particularly described as:

Patcel No. 045N-l 9-002.082

Lot 81 of Clear Creek Subdivision, Phase II, of Lamar
County, Mississippi, as per the map or plat thereof on file
and of record in the Office of the Chancery Clerk of lamar
County, Mississippi, at Plat Book 3, Page 316, Slide 380.

 

 

constitute or are derived, directly or indirectly, from gross proceeds traceable to the

commission of the offenses charged in Count One of the Information. See Infcrmation,

ECF No. I. Such property is, therefore, subject to forfeiture pursuant to l8 U.S.C. §

982(a)(7).

The Defendant has agreed to the entry of a forfeiture money judgment in the amount of

$3,651,173.19, which is the value of any property which constitutes or is derived from,

directly or indirectly, the gross proceeds traceable to commission of Count One of the

12

 

Information, pursuant to 18 U.S.C. § 982(a)(7).

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject
Property at, and as a part of, the sentencing proceedingl The Defendant does hereby
waive such requirement and the requirement that the forfeiture be made a part of the
sentence as ordered by the Court in the document entitled, “Judgrnent in a Crirninal
Case.” The Defendant and his attorney further agree that the Court should enter this
Order immediately, and agree that the forfeiture ordered hereunder will be a part of the
sentence of the Court regardless of whether ordered at that proceeding and/or whether
attached as a part of the said “Judgment in a Criminal Case.”

I'i" IS, THEREFORE, ORDEREI) AND ADJUDGED AS FOLLOWS:

a. That the Defendant shall forfeit to the Uni ted States, the Subjeet Property.

b. A forfeiture money judgment in the amount of $3,651,173.19 is entered against
the Defendant.
c. The Court has determined, based on the Defendant’s Plea Agreement and Plea

Snppiernent, that the above described property is subject to forfeiture pursuant to
18 U.S.C. § 982(a)(7), that the Defendant had an interest in such property and that
the Government has established the requisite nexus between such property and

such offense

d. The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
PTOP¢H)'-

e. The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct.

The United States may also, to the extent practicable, provide written notice to

 

any person known to have an alleged interest in the subject property Fed. R.
Crim. P. 32.2{0)(1).

Any person, other than the above named Defendant, asserting a legal interest in
the subject property may, within thirty days of the final publication of notice or
receipt of notice, whichever is earlier, petition the court for a hearing without a
jury to adjudicate the validity of his alleged interest in the subject property, and
for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).
Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall
become final as to the Defendant at the time of sentencing [or before sentencing if
the Defendant consents] and shall be made part of the sentence and included in
the judgment If no third party liles a timely clajm, this order shall become the
Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2}.

Any petition filed by a third party asserting an interest in the subject property
shall be signed by the petitioner under penalty of perjury and shall set forth the
nature and extent of the petitioner’s right, title, or interest in the subject property,
the time and circumstances cf the petitioner's acquisition of the right, title or
interest in the subject property, any additional facts supporting the petitioner’s
claim, and the relief sought.

Alter the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(l )(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federa] Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues

The United States shall have clear title to the subject property following the

Court`s disposition of all third-party interests, or, if none, following the expiration

 

of the period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18
U.S.C. § 982(b), 31 U.S.C. §§ 5317(¢) and 5332, and 28 U.S.C. § 2461(c) for the
filing of third party petitions
The Court shall retainjurisdiction to enforce this Order, and to amend it as necessary,
pursuant to Fed. R. Crim. P. 32.2(e).

WHM¢.+~

SO ORDERED AND ADJUDGED this qday of¥ebruary 2019.

/Ms

UN trap sTATEs march moon

 

AGREED:

ldA`£HERan PAYERLE
Trial Attorney

Criminal Division, Fraud Section

§ ¢4. Ms ten
S WELSH

 

Special Assistant United States Attomey

§:`jtg,_.g:@! L. §§
MAR HELEN WALL __M-a

Assisr m twasm§‘iir§§§ey
a,/,M

HOWARD RANDAL THOMLEY
Defendant

camden draft
Attorney for Def t
-'?

\Ul \/d *
RACHEL M. RILEYFF
Attomey for Defendant

  

15

 

